Citation Nr: 1747378	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

At the hearing it was noted that there are three more recent issues that have been appealed involving ratings for the cervical spine, lumbar spine and GERD.  However, as these issues are from a different appeal stream and awaiting the issuance of a statement of the case (SOC), they are not currently being addressed by the Board.

The reopened issues of entitlement to service connection for arthritis, diabetes and a skin disorder, as well as service connection for left and right shoulder disorders, COPD and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2006 rating decision denied service connection for an eye disorder, arthritis, diabetes mellitus, type II and a skin disorder.  The Veteran did not appeal the decision.

2.  Evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of service connection for an eye disorder, arthritis, diabetes mellitus, type II and a skin disorder.

3.  The Veteran's current eye disorder had its onset during service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied service connection for an eye disorder, arthritis, diabetes mellitus, type II and a skin disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

2.  The criteria to reopen the claims of service connection for an eye disorder, arthritis, diabetes mellitus, type II and a skin disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for dry eyes are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen

General Legal Criteria

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial for the four claims is the September 2006 RO decision.  For purposes of the new and material analysis, the credibility of the evidence submitted thereafter is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Diabetes Mellitus

The Veteran filed a January 2001 claim of service connection for diabetes mellitus.  The claim was denied in a March 2003 rating decision and not appealed by the Veteran.  In May 2006, the Veteran filed a claim to reopen the claim of service connection for diabetes mellitus.  The claim was denied in the September 2006 rating decision due to lack of a nexus and was not appealed.  Thus, the September 2006 rating decision became final with regard to the diabetes claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since September 2006, the Veteran submitted a February 2012 substantive appeal in which he indicated he was involved in the shipping of Agent Orange drums to bases in Thailand and Vietnam.  He claimed this contact may have led to diabetes.  Additionally, he indicated during the March 2017 Board hearing that he was exposed to other hazardous materials and chemicals during his lengthy period of service as a firefighter.

The Board finds that the Veteran's statements are new and material evidence because they were submitted following the September 2006 rating decision and relate to an unestablished fact necessary to substantiate the claim.  Further, they raise a reasonable possibility of substantiating the claim, in particular, when the credibility of the evidence is presumed and with the low threshold for reopening.  

Accordingly, the previously denied diabetes mellitus claim is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be further addressed in the remand section below.

Arthritis

The Veteran also filed a January 2001 claim of service connection for arthritis.  The claim was denied in a March 2003 rating decision and not appealed by the Veteran.  In May 2006, the Veteran filed a claim to reopen the claim for service connection for arthritis.  The claim was denied in the September 2006 rating decision due to lack of a nexus and was not appealed.  Thus, the September 2006 rating decision became final with regard to the arthritis claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since September 2006, the Veteran was afforded the March 2017 hearing in which he indicated he gets arthritis seasonally when it is hot or cold.  He indicated he injured both knees during service due to constantly carrying heavy equipment around as a firefighter.

The Board finds that the Veteran's hearing testimony is new and material evidence because it relates to an unestablished fact necessary to substantiate the claim.  Further, it raises a reasonable possibility of substantiating the claim, as the credibility of the testimony is presumed.

Accordingly, the previously denied arthritis is claim is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be further addressed in the remand section below.

Skin Disorder

The Veteran filed a November 2002 claim for service connection for a skin disorder.  The claim was denied in a March 2003 rating decision (characterized as melanoma) and not appealed by the Veteran.  In May 2006 the Veteran filed to reopen the claim of service connection for a skin disorder.  The claim was then denied in the September 2006 rating decision (characterized as melanoma, pseudofolliculitis barbae and a skin rash) due to a lack of nexus and was not appealed.  Thus, the September 2006 rating decision became final with regard to the skin disorder claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since September 2006, the Veteran submitted a February 2012 substantive appeal in which he indicated he was involved in the shipping of Agent Orange drums to bases in Thailand and Vietnam.  He claimed this contact may have led to pseudofolliculitis.  Additionally, he indicated during the March 2017 Board hearing that he throughout his service records, he suffered from and received treatment for various skin disorders.  The record supports that he had several abscesses, cysts and folliculitis since the early 1970's and that he has had several cysts removed throughout the years.

The Board finds that the Veteran's March 2017 hearing statements are considered new and material evidence because they were submitted following the September 2006 rating decision and relate to an unestablished fact necessary to substantiate the claim.  A review of the Veteran's service treatment records shows significant treatment for skin disorders.  As such, his March 2017 testimony raises a reasonable possibility of substantiating the claim, as he credibly indicates he currently suffers a skin disorder which had its onset during service.

Accordingly, the previously denied skin disorder claim is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be further addressed in the remand section below.

Eye Disorder

The Veteran initially filed a July 1991 claim of service connection for an eye disorder.  This claim was denied in a December 1991 rating decision (characterized as any eye problem).  The decision was not appealed by the Veteran.  Thereafter, the Veteran filed a May 2006 claim to reopen the eye disorder claim.  The claim was denied in the September 2006 rating decision due to lack of a nexus and was not appealed.  Thus, the September 2006 rating decision became final with regard to the eye disorder claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since the September 2006 rating decision, the Veteran was afforded the previously discussed March 2017 hearing.  He stated that he was diagnosed in service with dry eye.  He noted that the crew chief had to stand on top of the firetruck to ride out onto the air field and fight fires.  He indicated when the air would constantly hit his eyes, they would automatically water and also his eyes were operated on twice.  He further stated he was given a solution to combat the running eyes but that it was not effective for severe dry eye.

The Board finds that the Veteran's statements related to an eye disorder are related to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a bilateral eye disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection

The Board will now proceed to address the reopened eye disorder claim on the merits.  The Veteran is not prejudiced in the Board proceeding, given the beneficial outcome of the reopened eye disorder claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

With regard to the eye disorder claim, the Board finds service connection is warranted.

As to a current disability element of the claim, the Veteran was afforded an April 2014 VA examination in which the examiner diagnosed him with dry eye, blepharitis and dacryocystitis.  Thus, the Veteran has a current eye disability.

Next, the Veteran's service treatment records (STRs) throughout his lengthy period of service contain multiple complaints and treatment for eye disorders.  Initially, the Board notes there was no indication of an eye disorder in the January 1971 enlistment examination.  Thereafter, an October 1979 service treatment record indicated treatment for irritation and excessive watering of the right eye.  Dacryocystitis of the right eye was noted in March 1980.  In an April 1980 record, the examiner indicated the Veteran should be exempt from participating in "gas chamber" exercises due to his dry eye condition for which he was receiving treatment.   In August 1980, the Veteran reported eye trouble.  In March 1987, the Veteran reported that his right eye was very irritated and his vision would blur due to tearing.  Further, an October 1988 record indicated mixed astigmatism and allergic conjunctivitis.

As such, the Board finds that the Veteran experienced ongoing eye treatment during service and the in-service injury element is established.  The remaining question is whether the current eye disorder is related to the Veteran's military service.

Notably, the Veteran filed a claim of service connection for an eye condition shortly after service in July 1991.  A general VA examination in September 1991 did not reveal an eye diagnosis, but apparently a separate eye examination was never conducted.  Although service connection was denied at that time, the fact that the Veteran felt that he had eye problems shortly after service at least weighs in favor of the current claim since this evidence of a continuation of problems without an intercurrent post-service cause.

With regard to the nexus element, the April 2014 VA examiner provided an opinion addressing such.  He noted the Veteran's in-service treatment and that he currently uses topical lubricant drops and lid scrubs.  He indicated the Veteran's examination revealed blepharitis, Meibomian gland dysfunction and evaporative dry eye.  He stated the Veteran's eye disorder is less likely than not related to treatments for dry eye, conjunctivitis, dacriocystitis, and ocular surgery on the right lacrimal duct.  However, somewhat contrary to this, the examiner indicated "The Veteran's current dry eye is more likely than not the same condition 'dry eye' that the veteran was treated for while in service."  He stated the Veteran's current dry eye condition is secondary to blepharitis and Meibomian gland dysfunction and not related to the treatments and procedure performed on his lacrimal system to treat chronic dacryocystitis while in service.  He noted the Veteran's current conditions are unrelated to past surgical treatments.

Additionally, as noted above, the Veteran indicated during the March 2017 hearing that he was diagnosed in service with dry eye.  He noted that riding to the air field would consistently irritate his eyes and the condition continued to the present.

The April 2014 examiner's opinion appears to be somewhat contradictory.  He stated the Veteran's current eye disorders are not related to his in-service treatment; however, he also indicated the Veteran's current dry eye is more likely than not the same condition of dry eye that had its onset in service.  Despite this opinion, the Board finds the nexus element is established when resolving reasonable doubt in the Veteran's favor.  The Veteran sought significant treatment during service for eye disorders during a career that spanned more than 20 years.  The VA examiner indicated the Veteran's current dry eye is the same disorder from service.  The Board agrees and accordingly, the benefit of the doubt is afforded to the Veteran with regard to the nexus element of the claim.

Thus, the Board finds the evidence is at least in equipoise.  As such, when resolving reasonable doubt in his favor, the Board finds that the Veteran's current eye disorder of dry eyes had its onset during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for this eye disorder is warranted.


ORDER

New and material evidence having been received, the claim to reopen service connection for an eye disorder is allowed, and service connection for dry eyes is granted.

New and material evidence having been received, the claim of service connection for diabetes mellitus is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of service connection for arthritis is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of service connection for a skin disorder is reopened; the appeal is granted to this extent only.


REMAND

The claims of service connection for diabetes mellitus, arthritis and a skin disorder have been reopened.  The Board finds that with regard to these three claims, as well as the other four service connection claims on appeal, a remand is warranted for VA examinations to determine the etiology of the disorders.

With regard to the reopened claim of service connection for a skin disorder, the Veteran had skin complaints and sought treatment during service.  A June 1971 STR indicated the Veteran suffered from pseudofolliculitis barbae.  A March 1976 service record indicated the Veteran had a rash on his face and body.  A March 1976 record also noted an infected pilonidal cyst.  A September 1977 record indicated moderate psuedofolliculitis barbae and a February 1980 record noted a boil on the Veteran's right buttock.  The Veteran further testified in the March 2017 hearing that the onset of his skin disorders were during service.  As such, the Veteran's claim warrants a VA examination to determine if his skin disorders are related to service, including the skin treatment received.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's claims for diabetes and arthritis were also reopened.  With regard to diabetes, a July 2002 medical record indicated a diagnosis of type II diabetes.  The Veteran claimed during the March 2017 hearing that as a firefighter he was exposed to harmful chemicals which led to his diabetes.  With regard to arthritis, the Board notes the Veteran is currently service-connected for neck and back disabilities.  He testified that he also suffers from knee disabilities.  He noted that carrying heavy equipment around for 20 years as a firefighter may have led to arthritis in his knees.  The Board finds VA examinations are required to determine if there are current diabetes and arthritis diagnoses, and if such are related to service.  See McLendon, 20 Vet. App. at 83.

With regard to his sleep apnea claim, a VA treatment record from April 2016 established a diagnosis of obstructive sleep apnea.  The record shows he began seeking treatment for this condition in August 2005.  He additionally indicated in an October 2008 statement that while in service as a firefighter, he was exposed to Agent Orange and other dangerous chemicals.  He stated his base was a major shipping point for firefighting chemicals and because of that exposure, he developed sleep apnea.  Therefore, the Board finds that a VA examination and opinion must be provided for the sleep apnea claim.  See McLendon, 20 Vet. App. at 83.

With regard to the Veteran's claim for COPD, he was afforded an April 2014 VA examination.  The examiner diagnosed him with asthma and COPD.  The Veteran reported exertional shortness of breath and a non-productive cough since 1989.  The Veteran has received treatment with bronchodilators and has been counseled for smoking cessation due to his long history of smoking.  The examiner stated COPD is the main respiratory condition causing abnormal pulmonary functional tests.  The examiner concluded the claimed condition was not diagnosed or treated in service.  He noted there is no evidence of asbestosis and thus, the claim that COPD was due to non-existent asbestosis has no relevance for the Veteran.  The Board finds that the opinion did not address whether the diagnosed asthma and COPD had their onset during, or are otherwise related to service, even if not asbestos-related.  Therefore, an additional VA examination and opinion are needed to address such.  

With regard to the bilateral shoulder claims, the April 2014 examiner diagnosed the Veteran with bilateral strain of the shoulders.  He noted the Veteran did not report treatment for the shoulders during service.  He stated the shoulder conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted the in-service shoulder strain in 1978 is not likely to be related to the motor vehicle accident in 1971 as there was a gap of 7 years between the motor vehicle accident and the shoulder complaint of pain.

Thereafter, during the March 2017 hearing the Veteran indicated that during his service as a firefighter, he had to carry 45 pound air packs on his back, plus other equipment.  He noted he also had to use fire hoses which was another 30-40 pounds and overall, caused constant wear and tear on his body.  Thus, an additional VA examination and opinion are required to determine if the current bilateral shoulder disability is related to service, including the constant wear and tear of the duties related to being a firefighter for approximately 20 years

Lastly, in light of the remand, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records since October 2016.

2.  Thereafter, schedule the Veteran for VA examinations by appropriate medical professionals to determine the nature and etiology of any current diabetes mellitus, arthritis, skin disorders, sleep apnea, COPD and bilateral shoulder disabilities.  The entire record must be reviewed by the examiners and they must conduct all necessary tests and studies related to the claims.

The examiners should identify any current diabetes mellitus, arthritis, including in the knees, skin disorders, sleep apnea, COPD and bilateral shoulder disabilities.

The examiners are to provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any current diabetes mellitus, arthritis, including in the knees, skin disorders, sleep apnea, COPD and bilateral shoulder disabilities had their onset during, or were otherwise related to, service.

All pertinent evidence should be discussed in the rationale for the opinions, including the in-service complaints and treatment related to each claim, if applicable.  The post-service lay evidence should also be addressed, including the March 2017 hearing testimony.  A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


